ORDER

PER CURIAM.
Leo N. Holliday (“Holliday”) appeals the judgment on his conviction of one count of receiving stolen property in violation of section 570.080 RSMo (2000) and one count of possession of a controlled substance in violation of section 195.202. Holliday claims that the trial court erred in overruling his motion for judgment of acquittal because the state failed to present sufficient evidence to convict him of either crime.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).